Seevers, J.
It is conceded by counsel for the appellees that the tax deed executed in 1870 is void. The only ques*452tion, then, is, whether the facts pleaded in the reply are sufficient to avoid the deed executed in 1874. Counsel for the appellant state the question to be determined in these words: “While L. is in possession of land, claiming ownership thereof and title thereto by virtue of a tax deed, he cannot under these circumstances again buy the land at tax sale, and acquire any valid title by obtaining a second tax deed upon such sale.” As applied to the facts pleaded in the reply, the foregoing proposition is faulty, for the reason that it is alleged in the reply that the defendants were not in possession at the time of the tax sale, and deed made in pursuance thereof in 1874.
. The question, then, is, whether a person who is not in posses-' sion of real estate, but who claims title thereto under a void tax deed, can become a purchaser at a subsequent tax sale, procure a treasurer’s deed, and thereunder claim title. This question was determined adversly to appellant in Mallory v. French, 44 Iowa, 133, which is in accord with Coxe v. Gibson, 27 Pa. St., 165; Bowman et al. v. Corkrill, 6 Kan., 331; and Blackwood v. Van Vleit, 30 Mich., 118. The cases cited by appellant are not applicable, because in those cases the person who acquired the tax title was in possession and claiming title at the time of the tax sale. A void title is no title. We therefore think that defendants can well claim title under the tax deed of 1874.
Affirmed.